Citation Nr: 1544920	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for joint pains, to include as due to an undiagnosed illness from Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995; he served in Southwest Asia from November 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long and complex history; at one time, the Veteran's case included as many as 10 issues before the Board.  Over the course of the last decade, those issues have been addressed as grants or denials, leaving the issue listed above as the sole issue remaining on appeal.  Given that the Board is granting this claim, an extended discussion of its history is unnecessary.  

That said, on the Veteran's June 2004 substantive appeal, he requested a hearing before a member of the Board at his local office.  He was scheduled for such a hearing in June 2006; the Veteran did not attend his scheduled hearing, nor did he ask for his hearing to be rescheduled.  His request is thus considered withdrawn.  

Most recently, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board sought medical expert opinions from the Veterans Health Administration (VHA) in January 2015.  Responses to that request were obtained in March 2015, April 2015, and May 2015.  The Veteran and his representative were provided a copy of these opinions and afforded the opportunity to submit additional evidence and argument.

The issues of entitlement to service connection for eczema, gastroesophageal reflux disease, headaches, and hypertension, as well as the issue of entitlement to a total disability rating based on individual unemployability have been raised at various times over the course of this appeal, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from November 1990 to March 1991.  

2.  Over the course of the appeal period, the Veteran has complained of joint pain affecting his bilateral elbows, bilateral hands, right hip, bilateral knees, and bilateral ankles.  

3.  The Veteran's various joint complaints represent an undiagnosed illness related to his service in the Persian Gulf.  


CONCLUSION OF LAW

The criteria for service connection for joint pains have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Service connection may also be established under 38 C.F.R. § 3.317 for disabilities deemed to be related to service in the Persian Gulf.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Signs or symptoms which may be manifestations of undiagnosed illnesses include muscle pain and joint pain.  38 C.F.R. § 3.317(b).  

The Veteran seeks service connection for joint pains.  Over the course of his appeal, he has contended that this disability is directly related to his active service, that it is secondary to his service-connected posttraumatic stress disorder (PTSD), or that it is related to an undiagnosed illness attributable to his Persian Gulf War service.  

As this issue has been on appeal since 2004, and as it has been remanded multiple times by the Board, there is a wealth of evidence regarding the Veteran's claim.  Unfortunately, for reasons explained in the Board's prior remands, many of the conclusions obtained regarding the relationship between the Veteran's claimed joint pain disability and his active service, his service-connected PTSD, and his service in the Gulf War are inadequate for rating purposes.  Thus, in this decision, the Board relies most heavily on the responses from the VHA medical experts.  

Those experts are clear that the Veteran's claimed joint pain disability is not related to his active service, nor is it related to or aggravated by his PTSD.  There is no need to belabor this point.  

That leaves the question of whether the Veteran's joint pains are related to his service in the Persian Gulf War.  The Veteran's service personnel records show that he was stationed in Southwest Asia from November 1990 to March 1991.  He thus qualifies as a Persian Gulf veteran for the purposes of 38 C.F.R. § 3.317.  

Further, the Veteran has never truly specified which joints he contends are painful.  In his various treatment records and examinations, however, the Veteran has mentioned pain in his bilateral elbows, bilateral hands, right hip, bilateral knees, and bilateral ankles.  Service connection has already been granted for residuals of a left ankle sprain and residuals of a left thumb sprain.  

In its request for a specialist's opinion, the Board specifically inquired as to whether it was at least as likely as not that the Veteran's claimed joint pain represented an undiagnosed illness.  In a May 2015 response, a VHA rheumatologist acknowledged that, for each of the Veteran's claimed areas of joint pain, various diagnoses had been offered.  That said, she also noted that the Veteran's "multiple joint complaints [are] only partially explained by the current established diagnoses, clinical, and radiographic findings."  She concluded that it is "at least as likely as not that the sum total of the identified joint pains represent an undiagnosed illness."  

The Board acknowledges the numerous other opinions obtained and diagnoses offered regarding the Veteran's various joint pains, and the conclusions that his various joint pains do not represent an undiagnosed illness.  Given the specialist's statement, however, that his complaints are only partially explained by those diagnoses (and given the aforementioned problems with the earlier obtained opinions), the Board resolves reasonable doubt in favor of the Veteran and concludes that his claimed joint pains are an undiagnosed illness.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Importantly, the governing regulation states that, in cases of undiagnosed illnesses that first manifest after service, such disabilities must be manifest to a degree of 10 percent or more; this standard does not apply to undiagnosed illnesses that first manifest during service.  38 C.F.R. § 3.317(a)(1)(i).  Such an analysis is ultimately unnecessary, as the Veteran has stated that his joint pains began during his active service.  At a December 2007 VA examination, for instance, the Veteran stated that his elbow, knee, and ankle pain began during his active service.  He made similar contentions at later examinations as well.  The Board shall resolve reasonable doubt in favor of the Veteran and determine that his joint pains began during his active service.  The requirements of 38 C.F.R. § 3.317(a)(1)(i) are thus satisfied.  

In summary, the Board resolves reasonable doubt in the Veteran's favor and finds that his claimed joint pains represent an undiagnosed illness that first manifest during his active service.  Service connection for joint pains is thus warranted.  


ORDER

Service connection for joint pains due to an undiagnosed illness from Persian Gulf War service is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


